14‐2270‐cv (L) 
Village of Freeport v. Barrella 




                                          In the
               United States Court of Appeals
                               for the Second Circuit
                                                    
 
 
                           AUGUST TERM 2015 
                                      
        Nos. 14‐2270‐cv (L), 14‐2349‐cv (CON), 14‐4287‐cv (CON),  
                  14‐4324‐cv (CON), 14‐3615‐cv (XAP) 
                                      
    VILLAGE OF FREEPORT AND ANDREW HARDWICK, AS MAYOR AND IN 
                       HIS INDIVIDUAL CAPACITY, 
                  Defendants‐Appellants‐Cross‐Appellees, 
 
                                            v. 
 
                           CHRISTOPHER BARRELLA, 
                       Plaintiff‐Appellee‐Cross‐Appellant.* 
                                                 
                                          
                On Appeal from the United States District Court 
                     for the Eastern District of New York 
                                                 
 
                               ARGUED: DECEMBER 9, 2015 
                               DECIDED: FEBRUARY 16, 2016 
                                                  

         The Clerk of Court is directed to amend the official caption to conform to 
         *

the caption above. 
Before: LEVAL, CABRANES, and LOHIER, Circuit Judges. 

                                               

      This  case  asks  us  to  resolve  a  vexed  and  recurring  question: 
what  does  it  mean  to  be  Hispanic?  Specifically,  it  presents  the 
question  of  whether  “Hispanic”  describes  a  race  for  purposes  of 
§ 1981 and Title VII. 

      Defendants  the  Village  of  Freeport,  NY  (“Freeport”  or  “the 
Village”)  and  its  former  mayor,  Andrew  Hardwick  (“Hardwick”), 
appeal  from  a  judgment  of  the  United  States  District  Court  for  the 
Eastern District of New York (Arthur D. Spatt, Judge) following a jury 
verdict  for  plaintiff  Christopher  Barrella  (“Barrella”).  Barrella  had 
sued under 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, 
42 U.S.C. § 2000e et seq., and the New York State Human Rights Law 
(“NYSHRL”),  N.Y.  Exec.  Law  § 290  et  seq.,  alleging  that  Hardwick 
had  not  appointed  him  chief  of  police  because  Barrella  was  a  white 
Italian‐American,  and  that  Hardwick  had  instead  appointed  a  less‐
qualified Hispanic.  

      Based  on  longstanding  Supreme  Court  and  Second  Circuit 
precedent, we reiterate that “race” includes ethnicity for purposes of 
§ 1981,  so  that  discrimination  based  on  Hispanic  ancestry  or  lack 
thereof  constitutes  racial  discrimination  under  that  statute.  We  also 
hold  that  “race”  should  be  defined  the  same  way  for  purposes  of 
Title  VII.  Accordingly,  we  reject  defendants’  argument  that  an 
employer  who  promotes  a  white  Hispanic  candidate  over  a  white 
non‐Hispanic      candidate        cannot    have    engaged     in    racial 




                                       2 
discrimination,  and  we  AFFIRM  the  judgment  of  the  District  Court 
insofar as it denied defendants’ motions for judgment as a matter of 
law pursuant to Rule 50 of the Federal Rules of Civil Procedure. 

      We  also  hold  that  the  District  Court  erred  in  permitting  lay 
opinion  testimony  that  speculated  as  to  Hardwick’s  reasons  for  not 
appointing Barrella, in violation of Rule 701(b) of the Federal Rules of 
Evidence. Because this case was factually close, we conclude that the 
District  Court’s  error  was  not  harmless.  We  therefore  VACATE  the 
judgment  of  the  District  Court  and  REMAND  for  a  new  trial 
consistent with this opinion. 

                                             

                           KEITH M. CORBETT, Harris Beach PLLC, 
                           Uniondale, NY, for Defendant‐Appellant‐
                           Cross‐Appellee Village of Freeport. 

                           KENNETH A. NOVIKOFF (Evan H. Krinick, 
                           Cheryl F. Korman, Scott R. Green, on the 
                           brief), Rivkin Radler LLP, Uniondale, NY, for 
                           Defendant‐Appellant‐Cross‐Appellee Andrew 
                           Hardwick. 

                           AMANDA M. FUGAZY (Adam C. Weiss, Paul 
                           P. Rooney, on the brief), Ellenoff Grossman & 
                           Schole LLP, New York, NY, for Plaintiff‐
                           Appellee‐Cross‐Appellant Christopher Barrella. 

                                             




                                     3 
 

JOSÉ A. CABRANES, Circuit Judge: 

      This  case  asks  us  to  resolve  a  vexed  and  recurring  question: 
what  does  it  mean  to  be  Hispanic?  Specifically,  it  presents  the 
question  of  whether  “Hispanic”  describes  a  race  for  purposes  of 
§ 1981 and Title VII. 

      Defendants  the  Village  of  Freeport,  NY  (“Freeport”  or  “the 
Village”)  and  its  former  mayor,  Andrew  Hardwick  (“Hardwick”), 
appeal  from  a  judgment  of  the  United  States  District  Court  for  the 
Eastern District of New York (Arthur D. Spatt, Judge) following a jury 
verdict  for  plaintiff  Christopher  Barrella  (“Barrella”).  Barrella  had 
sued under 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, 
42 U.S.C. § 2000e et seq., and the New York State Human Rights Law 
(“NYSHRL”),  N.Y.  Exec.  Law  § 290  et  seq.,  alleging  that  Hardwick 
had  not  appointed  him  chief  of  police  because  Barrella  was  a  white 
Italian‐American,  and  that  Hardwick  had  instead  appointed  a  less‐
qualified Hispanic.  

      Based  on  longstanding  Supreme  Court  and  Second  Circuit 
precedent, we reiterate that “race” includes ethnicity for purposes of 
§ 1981,  so  that  discrimination  based  on  Hispanic  ancestry  or  lack 
thereof  constitutes  racial  discrimination  under  that  statute.  We  also 
hold  that  “race”  should  be  defined  the  same  way  for  purposes  of 
Title  VII.  Accordingly,  we  reject  defendants’  argument  that  an 
employer  who  promotes  a  white  Hispanic  candidate  over  a  white 
non‐Hispanic      candidate     cannot     have     engaged      in    racial 




                                      4 
discrimination,  and  we  AFFIRM  the  judgment  of  the  District  Court 
insofar as it denied defendants’ motions for judgment as a matter of 
law pursuant to Rule 50 of the Federal Rules of Civil Procedure. 

        We  also  hold  that  the  District  Court  erred  in  permitting  lay 
opinion  testimony  that  speculated  as  to  Hardwick’s  reasons  for  not 
appointing Barrella, in violation of Rule 701(b) of the Federal Rules of 
Evidence. Because this case was factually close, we conclude that the 
District  Court’s  error  was  not  harmless.  We  therefore  VACATE  the 
judgment  of  the  District  Court  and  REMAND  for  a  new  trial 
consistent with this opinion. 

                                 I. BACKGROUND1 

        In  2009,  the  Village  elected  its  first  black  mayor,  Andrew 
Hardwick.  Once  in  office,  Hardwick  sought  to  replace  the  Freeport 
Police  Department’s  all‐white  “command  staff”—its  chief,  assistant 
chief,  and  deputy  chief—with  officers  who  “shared  his  vision  for 
Freeport”2  and  would  help  him  “achieve  his  vision  of  community 
unity.”3  



         Because this appeal follows a jury verdict, we view the facts in the light 
        1

most  favorable  to  the  prevailing  party,  namely,  Barrella.  See  Altria  Grp.,  Inc.  v. 
United States, 658 F.3d 276, 279 (2d Cir. 2011). 
        2 Hardwick Br. 6. 
        3  Village  Br.  7.  Defendants  also  contend  that  Hardwick  believed  that  the 
salaries  and  benefits  of  the  existing  command  staff  had  become  fiscally 
unsustainable. J.A. 2269. (References to “J.A.” are to the joint appendix.) 




                                              5 
        Hardwick  quickly  identified  Lieutenant  Miguel  Bermudez 
(“Bermudez”) as his preferred candidate for the command staff and, 
ultimately,  for  chief  of  police.  Bermudez—“who  identifies  as  a 
member of the White race” and was born in Cuba4—had grown up in 
Freeport and, after living for some time in nearby Massapequa Park, 
had moved back to the Village in 2006. Bermudez and Hardwick had 
known  each  other  for  more  than  25  years,5  primarily  through  their 
shared service in the Freeport Fire Department.  

        Filling  the  positions  of  deputy  chief  and  assistant  chief 
required  approval  by  the  Village  Board  of  Trustees,  of  which  the 
mayor was a member. In April 2010, Hardwick recommended to the 
Trustees  that  Bermudez  be  named  deputy  chief  (the  most  junior  of 
the  three  command  staff  positions),  and  the  Trustees  unanimously 
approved  his  appointment.  Three  months  later,  the  mayor 
recommended,  and  the  Board  confirmed,  Bermudez’s  promotion  to 
assistant  chief.  That  promotion  made  Bermudez  the  de  facto  chief  of 
police  because  the  nominal  chief,  Michael  Woodward,  was  often 
absent from Freeport, as he used up his accrued leave in preparation 
for his pending retirement. 


        4 Hardwick Br. 2. 

          The  precise  duration  of  their  relationship  is  unclear.  Hardwick  testified 
        5

that he had known Bermudez for “[o]ver 40 years.” J.A. 3208. Hardwick’s counsel 
told the jury that the number was 30 or 35 years, Barrella v. Vill. of Freeport, 43 F. 
Supp. 3d 136, 148 (E.D.N.Y. 2014), but now states that “Hardwick and Bermudez 
had known each other for over twenty‐five (25) years at the time he was elected 
Mayor,” Hardwick Br. 7. 




                                             6 
      Unlike  the  positions  of  deputy  chief  and  assistant  chief,  the 
Freeport  Chief  of  Police  is  a  civil  service  position  for  which 
candidates  must  take  a  promotional  examination.  The  three  highest 
scorers  are  eligible  for  selection  by  the  mayor,  who  exercises  sole 
control over the appointment.  

      After the Village announced that it would be appointing a new 
chief,  six  Freeport  police  lieutenants  sat  for  a  promotional 
examination,  in  March  2010.  Plaintiff  Christopher  Barrella,  a  white 
Italian‐American  born  in  the  United  States,  scored  highest. 
Lieutenant  Wayne  Giglio,  also  white,  earned  the  second‐highest 
score. Bermudez came in third.  

      Barrella  testified  that  he  considered  himself  more  qualified 
than  Bermudez  to  serve  as  chief.  Unlike  Bermudez,  who  had  not 
completed college, Barrella had earned a master’s degree in criminal 
justice and a law degree. Barrella also had more “time in rank” as a 
lieutenant than Bermudez. And Barrella out‐scored Bermudez on the 
promotional  examination.  At  the  same  time,  Barrella  faced  three 
obstacles:  he  did  not  know  Hardwick;  he  lacked  any  influential 
political  allies;  and  he  was  not,  and  never  had  been,  a  Freeport 
resident. The parties dispute the relevance of these considerations.  




                                      7 
        In  November  2010,  Hardwick  promoted  Bermudez  to  chief 
without  interviewing  Barrella  or  reviewing  his  resume,  personnel 
file, or other materials related to his candidacy for the position.6 

        In  August  2011,  Barrella  filed  a  charge  with  the  U.S.  Equal 
Employment  Opportunity  Commission  (“EEOC”),  alleging  that  he 
had not been promoted because of his race (non‐Hispanic white) and 
national origin (American). After the EEOC sent Barrella a “Notice of 
Right to Sue,” he commenced this action on January 25, 2012, against 
Hardwick7  and  the  Village,  alleging  violations  of  42  U.S.C.  §§  1981 
and 1983,8 Title VII, and NYSHRL.  




         Nor did Hardwick thoroughly review Bermudez’s personnel records. For 
        6

instance,  before  making  his  decision,  Hardwick  did  not  bother  to  learn  whether 
Bermudez had obtained a college degree. 
        7  Barrella  sued  Hardwick  in  his  official  and  individual  capacities.  At  the 
end  of  the  trial,  the  District  Court  “implicitly  dismissed  any  claims  against 
Hardwick  in  his  official  capacity”  as  merely  duplicating  the  suit  against  the 
Village. Barrella, 43 F. Supp. 3d at 172.  
        8 Section 1983 provides in relevant part that  

        [e]very  person  who,  under  color  of  any  statute,  ordinance, 
        regulation, custom, or usage, of any State . . . subjects, or causes to 
        be  subjected,  any  citizen  of  the  United  States  or  other  person 
        within  the  jurisdiction  thereof  to  the  deprivation  of  any  rights, 
        privileges,  or  immunities  secured  by  the  Constitution  and  laws, 
        shall  be  liable  to  the  party  injured  in  an  action  at  law,  suit  in 
        equity, or other proper proceeding for redress . . . . 

Because  §  1983  does  not  confer  any  substantive  rights,  but  “merely  provides  a 
method  for  vindicating  federal  rights  elsewhere  conferred,”  Patterson  v.  Cty.  of 




                                              8 
        After  extensive  discovery,  defendants  filed  motions  for 
summary judgment. On April 26, 2014, the District Court denied the 
motions  except  with  respect  to  Barrella’s  claim  of  national‐origin 
discrimination.  The  case  then  proceeded  to  trial,  during  which  the 
jury  heard  testimony  from  twelve  witnesses  over  a  period  of  three 
weeks.  At  the  conclusion  of  the  trial,  and  after  five  days  of 
deliberation,  the  jury  rendered  a verdict  against both  defendants  on 
May 28, 2014, finding that Hardwick had intentionally discriminated 
against  Barrella  on  the  basis  of  race.  The  jury  awarded  Barrella 
$150,000 for lost back pay, $1,000,000 for lost future pay, and (against 
Hardwick  only)  $200,000  in  punitive  damages.  The  District  Court 
denied  defendants’  motions  for  judgment  as  a  matter  of  law  under 
Rule 50 of the Federal Rules of Civil Procedure and for a new trial or 
remittitur under Rule 59. The Court also awarded attorneys’ fees and 
costs  to  Barrella,  but  denied  his  motion  to  augment  his  damages  to 
offset the negative tax consequences of receiving his lost income as a 
lump sum. This appeal followed. 

                                 II. DISCUSSION 

                           A. Is “Hispanic” a “Race”? 

        Defendants’  principal  argument  is  that  “Hispanics”  do  not 
constitute a distinct “race” as a matter of law. As a result, defendants 
argue,  Barrella  and  Bermudez  are  both  white  in  the  estimation  of 


Oneida,  375  F.3d  206,  225  (2d  Cir.  2004)  (internal  quotation  marks  omitted),  we 
need not consider Barrella’s § 1983 claims separately from his § 1981 claims.  




                                            9 
federal  antidiscrimination  statutes,  and  Hardwick’s  decision  to 
promote  one  white  candidate  rather  than  another  could  not  have 
constituted racial discrimination.9 Defendants raised this argument in 

        9 We express no opinion as to whether it is accurate, as defendants insist, 
that “if Bermudez was of the same race as . . . Barrella, there can be, as a matter of 
law, no inference of racial discrimination.” Hardwick Br. 54; cf. Village Br. 21 (“It 
is  axiomatic[  ]  that  a  Plaintiff  attempting  to  establish  [that]  he  is  a  member  of  a 
protected  class  . . .  is  required  to  demonstrate  that  he  suffered  racial 
discrimination as a result of an individual of a different race receiving a benefit to 
which  the  Plaintiff  was  denied.”).  Neither  defendant  cites  a  published  appellate 
decision  supporting  this  notion.  Of  course,  the  fact  that  an  employer  favored 
someone outside of the relevant protected class “will ordinarily suffice” to sustain 
an inference of discrimination. See Littlejohn v. City of New York, 795 F.3d 297, 313 
(2d Cir. 2015). Conversely, a plaintiff who cannot show an employer’s “preference 
for  a  person  not  of  the  [plaintiff’s]  protected  class”  will  usually  be  unable  to 
sustain a claim of disparate treatment. See James v. N.Y. Racing Ass’n, 233 F.3d 149, 
154 (2d Cir. 2000). But we have nonetheless suggested that a plaintiff may be able 
to  plead  a  prima  facie  case  under  Title  VII  even  without  showing  that  the 
defendant favored someone outside of the plaintiff’s protected class. See Leibowitz 
v. Cornell Univ., 584 F.3d 487, 502 n.5 (2d Cir. 2009); see also Fisher v. Vassar Coll., 70 
F.3d  1420,  1448  (2d  Cir.  1995)  (“[F]avorable  treatment  of  one  member  of  a 
protected class does not rule out the possibility that another member of the same 
class suffered discrimination.”), reheard en banc on other grounds, 114 F.3d 1332 (2d 
Cir.  1997),  abrogated  on  other  grounds  by  Reeves  v.  Sanderson  Plumbing  Prods.,  Inc., 
530 U.S. 133 (2000). 

        It  would  seem  especially  inappropriate  to  require  such  a  showing  in  the 
instant  case,  “in  which  the  [mayor’s]  discretion  [was]  circumscribed  by  a 
promotion list limiting [him] to three choices.” Carroll v. City of Mount Vernon, 707 
F. Supp. 2d 449, 454 n.8 (S.D.N.Y. 2010). If, as defendants maintain, Bermudez is 
white  as  a  matter  of  law,  then  the  results  of  the  March  2010  promotional 
examination  forced  Hardwick  to  choose  among  three  “white”  candidates  for 
chief: Barrella, Giglio, and Bermudez. Accordingly, Hardwick’s ultimate decision 
to appoint a “white” chief in those circumstances would hardly prove the absence 
of discriminatory intent. Cf. Ricci v. DeStefano, 557 U.S. 557 (2009) (recognizing that 
white  and  Hispanic  firefighters  could  bring  a  claim  under  Title  VII  after  their 




                                               10 
their motions for summary judgment, motions in limine, and at trial. 
They  renew  the  same  argument  here  in  challenging  the  District 
Court’s  denial  of  their  Rule  50  motions  for  judgment  as  a  matter  of 
law.10 

          In  addressing  this  argument,  we  need  not  answer  the  vexed 
question  posed  by  the  Village’s  brief:  “What  is  Race?”11  We  do, 
however, need  to  resolve  a  narrower  issue:  whether  “Hispanic”  is  a 
“race” for purposes of § 1981 and Title VII. 


municipal  employer  voided  the  results  of  their  promotional  examination  due  to 
race,  even  if  the  employer  intended  to  offer  a  second  promotional  examination 
that  might  also  have  led  to  the  promotion  of  white  and  Hispanic  firefighters). 
Nonetheless,  we  need  not  address  this  argument,  as  we  conclude  below  that 
Bermudez and Barrella belong to different races for purposes of § 1981 and Title VII. 

            Defendants  also  raise  this  argument  in  challenging  the  District  Court’s 
          10

denial  of  summary  judgment.  In  general,  we  will  not  consider  an  appeal  from  a 
denial  of  summary  judgment,  which  does  not  qualify  as  a  “final  decision”  for 
purposes  of  28  U.S.C.  § 1291,  see  Ortiz  v.  Jordan,  562  U.S.  180,  188  (2011),  and 
which is in any case unappealable following a trial on the merits, id. at 183‐84. We 
have  recognized  an  exception  to  this  rule,  however,  “where  the  district  court’s 
error was purely one of law.” Stampf v. Long Island R.R. Co., 761 F.3d 192, 201 n.2 
(2d  Cir.  2014)  (internal  quotation  marks  omitted).  But  that  exception  does  not 
apply  here,  because  defendants  raise  both  legal  and  fact‐based  challenges  to  the 
denial  of  summary  judgment.  See,  e.g.,  Village  Br.  20‐23  (challenging  the 
sufficiency of the evidence); see also Stampf, 761 F.3d at 201 n.2 (noting that purely 
legal  questions  do  not  “typically  involve”  disputes  about  “why  an  action  was 
taken”  (internal  quotation  marks  omitted)).  Moreover,  to  the  extent  that 
defendants’  summary  judgment  arguments  do  raise  pure  questions  of  law,  we 
fully consider them in the context of defendants’ motions for judgment as a matter 
of law. 
          11 Village Br. 4. 




                                             11 
                       1. “Hispanic” in Common Usage  

        The parties and the District Court experienced some confusion 
in  unraveling  the  legal  definitions  of  “race”  and  “Hispanic,”  thanks 
partly  to  the  federal  government’s  less‐than‐straightforward  use  of 
those terms.12 The Census Bureau, following standards issued by the 
Office  of  Management  and  Budget  (“OMB”),  treats  “Hispanic  or 
Latino”  as  an  ethnicity,  the  members  of  which  may  belong  to  any 
race.13  This  bureaucratic  definition,  however,  often  fails  to  resonate 
with  Hispanics  themselves,  who  may  hail  from  societies  with  quite 
different  notions  of  racial  identity.14  Nor  is  this  definition  entirely 


          Such confusion has been enduring. See McCleskey v. Kemp, 481 U.S. 279, 
        12

316 n.39 (1987) (“[I]n our heterogeneous society the lower courts have found the 
boundaries of race and ethnicity increasingly difficult to determine.”). 
        13  See  Hispanic  Origin,  U.S.  Census  Bureau  (July  25,  2013), 
http://www.census.gov/topics/population/hispanic‐origin/about.html. The Census 
recognizes five races: “White,” “Black or African American,” “American Indian or 
Alaska Native,” “Asian,” and “Native Hawaiian or Other Pacific Islander.” Race, 
U.S.  Census  Bureau  (July  8,  2013),  http://www.census.gov/topics/population 
/race/about.html.  The  government  has  differentiated  “race”  from  “ethnicity”  at 
least  since  Directive  15,  issued  by  OMB  in  1977.  OMB’s  1997  race  and  ethnicity 
standards  use  the  same  distinction.  See  Karen  Humes  &  Howard  Hogan, 
Measurement  of  Race  and  Ethnicity  in  a  Changing,  Multicultural  America,  1  Race  & 
Soc. Probs. 111, 119 & n.5 (2009) (article by Census Bureau professionals). 

           See  Nat’l  Research  Council,  Multiple  Origins,  Uncertain  Destinies: 
        14

Hispanics  and  the  American  Future  41  (Marta  Tienda  &  Faith  Mitchell  eds.,  2006) 
(“Multiple  Origins”).  Puerto  Rico  provides  one  example  of  the  potential 
absurdities generated by the imposition of North American racial taxonomies on 
Hispanic communities. After the United States acquired Puerto Rico in 1898, the 
percentage  of  Puerto  Ricans  classified  as  “white”  grew  with  each  decade  of 
colonial  rule,  so  that  North  American  commentators  hypothesized  that  the 




                                            12 
intuitive  to  the  mainstream  media,  which  sometimes  identifies 
“Latinos”  with  “blacks,”15  and  at  other  times  rounds  “Hispanic”  to 
“white.”16 In response to this enduring confusion, the Census Bureau 


island’s black population was disappearing (whereas Puerto Ricans were perhaps 
simply  learning  the  hard  consequences  of  being  identified  as  non‐white  in  the 
United  States).  For  sources,  see  José  A.  Cabranes,  Citizenship  and  the  American 
Empire  98  n.475  (1979)  (“It  is  to  be  observed  that  while  the  census  taken  in  1887 
shows a black population of 76,985, and that taken in 1897 reduces the figure to 
75,824,  the  census  of  1899  further  reduces  the  figure  to  59,390.  If  this  decrease 
should continue for a number of years, the black race would eventually disappear 
from Porto Rico . . . . This is the only island in all the West Indies where the white 
population  is  so  overwhelmingly  in  the  majority. . . .  In  1910  the  colored 
population  was  34.5  per  cent  of  the  whole;  in  1920  it  had  declined  to  27.0  per 
cent.” (quoting 22 Encyclopedia Americana 403 (1939))).  

        In  the  1950s,  a  growing  recognition  of  the  unreliability  of  Puerto  Rico’s 
racial Census data, as well as the Puerto Rican government’s conviction that racial 
categorization  was  counterproductive,  led  the  Census  Bureau  to  stop  collecting 
information about race in Puerto Rico altogether. (The practice resumed with the 
2000 Census.) See Jorge Duany, The Puerto Rican Nation on the Move: Identities on the 
Island and in the United States 252‐53 (2002); Mara Loveman & Jeronimo O. Muniz, 
How  Puerto  Rico  Became  White:  Boundary  Dynamics  and  Intercensus  Racial 
Reclassification, 72 Am. Soc. Rev. 915, 935 (2007). 

          Debates about affirmative action, for instance, often merge “black” and 
        15

“Hispanic” into “minority.” See, e.g., Ford Fessenden & Josh Keller, How Minorities 
Have  Fared  in  States  with  Affirmative  Action  Bans,  N.Y.  Times  (June  24,  2013), 
http://www.nytimes.com /interactive/2013/06/24/us/affirmative‐action‐bans.html. 
        16  This  tendency  surfaced,  for  instance,  in  coverage  of  Ricci  v.  DeStefano, 
557  U.S.  at  557,  in  which  the  plaintiffs  were  eighteen  firefighters,  whom  media 
reports  often  described  as  simply  white,  even  though  one  of  the  plaintiff 
firefighters  was  Hispanic.  See,  e.g.,  Robert  Barnes,  Justices  Rule  in  Favor  of  White 
Firefighters  in  Racial‐Bias  Case,  Wash.  Post  (June  30,  2009), 
http://www.washingtonpost.com/wp‐dyn/content/article/2009/06/29 
/AR2009062901608.html.  Academic  discussion  of  the  case  sometimes  makes  the 




                                              13 
is  now  considering  whether  to  abandon  separate  taxonomies  of 
“race”  and  “ethnicity”  altogether:  the  2020  Census  may  instead  ask 
respondents  to  select  the  “categories”  to  which  they  belong.17  Small 
wonder,  then,  that  the  parties  in  this  case  have  struggled  with 
whether,  or  in  what  sense,  Bermudez  might  be  both  white  and 
Hispanic. 

        Compounding  the  confusion,  the  relevant  terminology  has 
changed substantially over time. In 1930, but neither before nor since, 
the Census counted the “Mexican” race.18 It was not until the 1950s, 

same elision. See, e.g., Reva B. Siegel, Foreword: Equality Divided, 127 Harv. L. Rev. 
1, 52 (2013). 

         See D’Vera Cohn, Census Considers New Approach to Asking About Race—
        17

By  Not  Using  the  Term  at  All,  Pew  Research  Ctr.  (June  18,  2015), 
http://www.pewresearch.org/fact‐tank/2015/06/18/census‐considers‐new‐
approach‐to‐asking‐about‐race‐by‐not‐using‐the‐term‐at‐all.  
        18  Until  1930, Mexicans  had  been  presumed  to  be  white.  Enumerators  for 
the  1930  Census,  however,  were  instructed  that  “all  Mexican  laborers  are  of  a 
racial  mixture  difficult  to  classify”;  at  the  same  time,  Mexicans  who  were 
“definitely  white,  Negro,  Indian,  Chinese,  or  Japanese”  were  to  be  counted  in 
those  respective  categories.  After  the  1930  Census,  Mexican‐Americans—backed 
by  the  Mexican  government—successfully  lobbied  to  eliminate  the  “Mexican” 
category,  largely  because  many  civil  rights,  including  the  right  to  become  an 
American  citizen,  depended  on  whiteness.  See  Humes  &  Hogan,  ante  note  13,  at 
117; cf. Morrison v. People of State of Cal., 291 U.S. 82, 85 (1934) (noting that “[t]he 
privilege of naturalization is confined to aliens who are ‘free white persons, and 
to aliens of African nativity and to persons of African descent,’” a definition that 
excluded  people  of  Chinese,  Japanese,  Indian,  American  Indian,  and  Filipino 
descent (quoting 8 U.S.C. § 359)); id. at 95 n.5 (“There is a strain of Indian blood in 
many of the inhabitants of Mexico as well as in the peoples of Central and South 
America. . . . Whether persons of such descent may be naturalized in the United 
States is still an unsettled question.”). 




                                           14 
however,  that  the  federal  government  consistently  started  tracking 
other  Spanish‐heritage  groups,  under  the  denomination  of  “persons 
of  Spanish  surname”19—a  term  that  seems  workable  only  if  one 
ignores  the  possibility  of  intermarriage  or  the  prevalence  of  “non‐
Spanish”  surnames  in  Spanish‐speaking  countries.20  As  a  result, 
many  writers  quickly  adopted  alternative  terms  that  remain  current 
today: “Hispanic” and “Latino.”21 


        The stakes of Mexican‐Americans’ “whiteness” were evident in a seminal 
Fourteenth Amendment case, Hernandez v. Texas, 347 U.S.  475, 479 (1954), which 
found  that “persons  of Mexican  descent  constitute[d]  a  separate  class  in  Jackson 
County,  [Texas,]  distinct  from  ‘whites,’”  whose  systematic  exclusion  from  juries 
was unconstitutional. 

          For  a  summary  of  the  Census  Bureau’s  protean  efforts  to  classify 
        19

Hispanics,  see  the  Appendix  to  this  opinion.  We  note  here  that  in  the  1950  and 
1960  Censuses,  the  federal  government  tracked  only  “white  persons  of  Spanish 
surname.” In other words, when Title VII was enacted in 1964, “Hispanics” were 
presumptively white.  
        20  For  example,  the  Chilean  patriot  Bernardo  O’Higgins;  the  Dublin‐born 
governor  of  Spanish  Louisiana,  Alejandro  O’Reilly  (who  also  designed  the 
fortifications  of  San  Juan,  Puerto  Rico);  Vicente  Fox,  the  former  President  of 
Mexico;  and  any  number  of  Argentine  presidents,  including  Arturo  Frondizi, 
Néstor Kirchner, and Mauricio Macri—not to mention the Catholic Church’s first 
Latin American pope, Jorge Bergoglio. The use of Spanish surnames for purposes 
of group identification was already under attack by the early 1950s. See Hernandez, 
347 U.S. at 480‐81 (using “persons with Mexican or Latin American surnames” to 
draw demographic conclusions); id. at 480 n.12 (“The State challenges any reliance 
on  names  as  showing  the  descent  of  persons  in  the  County.  However,  just  as 
persons  of  a  different  race  are  distinguished  by  color,  these  Spanish  names 
provide ready identification of the members of this class.”).  

           The  choice  between  “Hispanic”  and  “Latino”  occasionally  provokes 
        21

anxiety. See Nate Cohn, Speaking of Identity: Choosing Between Latino and Hispanic, 




                                            15 
N.Y. Times (May 23, 2014), http://www.nytimes.com/2014/05/24/upshot/speaking‐
of‐identity‐choosing‐between‐latino‐and‐hispanic.html.  As  we  have  previously 
observed,  the  terms  reflect  “nuanced  differences  of  perspective”  regarding 
personal or ethnic identity. Latino Officers Ass’n, N.Y., Inc. v. City of New York, 196 
F.3d  458,  460  n.1  (2d  Cir.  1999).  “Hispanic”  emphasizes  links  to  the  language, 
people,  or  culture  of  Spain.  “Latino”  avoids  that  connection  to  the  “Mother 
Country”  and  points  instead  to  “Latin”  America,  a  geographic  entity  fostered, 
ironically  enough,  by  French  imperialists  who  hoped  to  gain  influence  over  the 
region  by  emphasizing  historical  and  linguistic  ties  between  France  and  the 
former colonies of Spain and Portugal. Id. 

          Despite  occasional  attempts  to  make  one  label  more  “correct”  than  the 
other—see,  e.g.,  Henry  Fuhrmann,  Usage:  ’Latino‘  Preferred  over  ’Hispanic‘,  L.A. 
Times  (July  28,  2011),  http://latimesblogs.latimes.com/readers/2011/07/latino‐
preferred‐over‐hispanic‐in‐most‐cases.html—both  terms  have  respectable 
pedigrees.  The  Oxford  English  Dictionary  records  “Latino”  as  first  appearing  in 
English in 1946, but the word does not seem to have entered widespread use until 
the 1960s, see Multiple Origins, ante note 14, at 52 n.1. “Hispanic” began to be used 
in  its  modern  ethnic  sense  in  politics  and  public  affairs  at  about  the  same  time. 
See, e.g., Br. of Amicus Curiae Louis J. Lefkowitz, Att’y Gen. of State of N.Y., at 39, 
Katzenbach  v.  Morgan,  384  U.S.  641  (1966)  (Nos.  847,  877),  1966  WL  115487.  (The 
word  itself  has  a  much  longer  history  in  other  contexts,  as  suggested  by 
institutions  like  the  Hispanic‐American  Historical  Review  (founded  1918)  and  the 
Hispanic  Society  of  America  (founded  1904).)  The  idea  that  Hispanics  formed  a 
recognizable  political  bloc  apparently  did  not  emerge  until  the  1960  presidential 
election, when the Associated Press ran a two‐sentence report that Senator John F. 
Kennedy  had  formed  a  national  “Viva  Kennedy”  campaign  to  court  “Spanish‐
speaking communities.” Kennedy Seeks Spanish Vote, N.Y. Times, Sept. 12, 1960, at 
22;  see  also  Bonnie  Angelo,  Bob  Kennedy  Tells  How  His  Brother  Did  It,  Newsday, 
Nov. 10, 1960, at 5 (reporting the “new political development” of forming “clubs” 
to court voters “of Spanish extraction”); Peter Kihss, City Spanish Vote at a Record 
High, N.Y. Times, Nov. 2, 1960, at 30 (reporting Kennedy’s predicted dominance 
among  New  York’s  “Puerto  Rican  and  Spanish‐speaking  community”).  Federal 
courts  began  using  both  “Hispanic”  and  “Latino”  in  the  early  1970s.  See  Officers 
for  Justice  v.  Civil  Serv. Commʹn  of  City  &  Cty.  of  San  Francisco,  371  F. Supp.  1328, 
1332 (N.D. Cal. 1973) (first reported use of “Latino”); Moss v. Stamford Bd. of Educ., 




                                                16 
                                    2. Section 1981 

        Despite  societal  confusion  regarding  Hispanic  identity,  the 
existence  of  a  Hispanic  “race”  has  long  been  settled  with  respect  to 
§ 1981.22  Although  that  statute  never  uses  the  word  “race,”  the 
Supreme Court has construed it as forbidding “racial” discrimination 
in  public  or  private  employment.23  The  Court  has  further  defined 
“racial  discrimination,”  for  purposes  of  § 1981,  as  including 
discrimination based on “ancestry or ethnic characteristics.”24  

        As a result, two people who both appear to be “white” in the 
vernacular  sense  of  the  term,  and  who  would  both  identify  as 
“white”  on  Census  forms  and  the  like,  may  nonetheless  belong  to 
different  “races”  for  purposes  of  § 1981.  Similarly,  someone  may 




350  F.  Supp.  879  (D.  Conn.  1972)  (Jon  O.  Newman,  J.)  (first  reported  use  of 
“Hispanic”).  

        For  the  sake  of  consistency,  we  use  “Hispanic,”  which  Hispanics 
themselves are more likely to choose (to the extent that they wish to adopt a pan‐
ethnic identity at all), and which, in any event, is entirely appropriate. See Cohn, 
ante.  “Hispanic”  also  sidesteps  the  need  for  awkward  neologisms,  such  as 
“Latin@” or “Latinx,” in the name of “gender‐neutral” language. 

           42  U.S.C.  § 1981(a)  provides  in  relevant  part  that  “[a]ll  persons  within 
        22

the jurisdiction of the United States shall have the same right in every State and 
Territory to make and enforce contracts . . . as is enjoyed by white citizens.” 
        23 See Saint Francis Coll. v. Al‐Khazraji, 481 U.S. 604, 609, 613 (1987). 
        24 Id. at 613. 




                                             17 
belong  to  more  than  one  “race”  for  purposes  of  that  statute.25  For 
instance,  in  Saint  Francis  College  v.  Al‐Khazraji,  the  Supreme  Court 
found  that  employment  discrimination  “based  on  the  fact  that  [a 
plaintiff]  was  born  an  Arab”  constitutes  racial  discrimination  under 
§ 1981,  even  though  “under  current  racial  classifications  Arabs  are 
Caucasians.”26  

        As  defendants  themselves  insist,  Hispanics  clearly  constitute 
an ethnic group.27 Defendants should hardly be surprised, then, that 


          Consider  a  hypothetical  white  applicant  whose  ancestry  is  one‐half 
        25

Hispanic  and  one‐half  Irish.  That  person  could,  in  principle,  bring  a  race‐
discrimination suit if an employer 

                refuses to hire him because he is Irish‐American, and instead hires 
                 a white Italian‐American; 

                refuses to hire him because he is Hispanic, and instead hires a non‐
                 Hispanic Irish‐American; or 

                refuses  to  hire  him  because  he  is  white,  and  instead  hires  a  black 
                 Hispanic. 

           481  U.S.  at  607,  613;  cf.  Shaare  Tefila  Congregation  v.  Cobb,  481  U.S.  615, 
        26

616‐17  (1987)  (holding  that  Jews  may  bring  a  claim  against  non‐Jewish  whites 
under  42  U.S.C.  § 1982,  which  forbids  racially  discriminatory  interference  with 
property rights). 
        27   The  Supreme  Court  has  treated  “Latinos”  as  an  ethnic  group  in,  for 
example,  Hernandez  v.  New  York,  500  U.S.  352,  355  (1991)  (plurality).  Hernandez 
involved a claim that a state prosecutor had “exercised peremptory challenges to 
exclude Latinos from the jury by reason of their ethnicity.” Id. Because Hernandez 
was part of the line of cases flowing from Batson v. Kentucky, 476 U.S. 79 (1986), it 
hinged  on  whether  the  prosecutor’s  peremptory  strikes  “violate[d]  the  principle 
of  race  neutrality.”  Id.  at  362.  Although  the  Hernandez  plurality  found  that  the 
prosecutor  had  “offered  a  race‐neutral  basis  for  his  exercise  of  peremptory 




                                                18 
shortly  after  the  Supreme  Court  decided  Saint  Francis  College,  our 
Court  drew  the  obvious  inference  that  discrimination  against 
Hispanics—or  “Latins”  (sic),  as  Judge  Winter’s  opinion  put  it—
constitutes “racial discrimination” under § 1981.28 Because § 1981 also 
forbids  so‐called  “reverse  discrimination,”29  our  1988  holding  in 
Albert  necessarily  implied  that  § 1981  also  protects  against 
discrimination  based  on  lack  of  Hispanic  ethnicity—something  we 
had already assumed several years earlier.30  

        In  short,  despite  defendants’  repeated  attempts  to  confuse  an 
already  complicated,  vexed  issue,  it  has  long  been  settled  in  this 
circuit that Hispanics comprise a distinct race for purposes of § 1981.  




challenges,”  id.  at  372—implicitly  treating  “Hispanic”  as  a  race—the  Court 
expressly  declined  to  “resolve  the  more  difficult  question  of  the  breadth  with 
which the concept of race should be defined for equal protection purposes,” id. at 
371. 
        28  Albert  v.  Carovano,  851  F.2d  561,  572  (2d  Cir.  1988)  (en  banc);  see  also 
Rivera  v.  United  States,  928  F.2d  592,  607  (2d  Cir.  1991)  (noting  that  § 1981 
“protect[s]  against  discrimination  on  the  basis  not  only  of  race,  but  also  of 
ancestry  or  ethnic  characteristics”  (internal  quotation  marks  omitted));  Lopez  v. 
S.B. Thomas, Inc., 831 F.2d 1184, 1188 (2d Cir. 1987) (“There can be no question that 
[§  1981’s  ban  on  racial  discrimination]  includes  persons  . . .  who  are  of  Puerto 
Rican descent.”). 
        29 See McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 286‐87 (1976). 
        30 See Krulik v. Bd. of Educ., 781 F.2d 15, 21 (2d Cir. 1986). 




                                               19 
                                     3. Title VII 

       In  contrast  to  our  longstanding  clarity  with  respect  to  § 1981, 
we  have  not  yet  resolved  whether  Hispanics  constitute  a  race  for 
purposes of Title VII. Title VII obviously affords a cause of action for 
discrimination based on Hispanic ethnicity—but why? 

       Title  VII  provides,  in  relevant  part,  that  “[i]t  shall  be  an 
unlawful  employment  practice  for  an  employer”  to  take  adverse 
action  against  an  employee  because  of  that  employee’s  “race,  color, 
religion,  sex,  or  national  origin.”31  These  categories—known  as 
“protected  characteristics”  or  “protected  classes”—are  not  mutually 
exclusive.  In  particular,  claims  based  on  race  and  national  origin 
“may  substantially  overlap  or  even  be  indistinguishable  depending 
on the specific facts of a case.”32 

       As  a  result,  courts  and  litigants  alike  have  struggled  with  the 
proper  characterization  of  claims  based  on  Hispanicity.  Most  courts 
have  assumed  that  Hispanics  constitute  a  “protected  class”  but 
without saying whether that protection derives from race or national 
origin.33 Others have declared expressly that the underlying rationale 




       31 42 U.S.C. § 2000e‐2(a). 
       32 Deravin v. Kerik, 335 F.3d 195, 201 (2d Cir. 2003). 
       33 See, e.g., De la Cruz v. N.Y. City Human Res. Admin. Dep’t of Soc. Servs., 82 
F.3d 16, 20 (2d Cir. 1996). 




                                          20 
is  irrelevant.34  We  have  also  recognized  claims  based  on  “Hispanic 
ethnicity,” a term not used in Title VII.35  

        Although  we  have  avoided  the  question  so  far,  the  proper 
categorization  of  Hispanicity  has  important  analytical  implications. 
Section 1981 prohibits discrimination on the basis of race but not on 
the  basis  of  national  origin.36  Accordingly,  if  we  were  to  treat 
Hispanicity  as  a  national  origin,  but  not  as  a  race,  for  purposes  of 
Title  VII,  plaintiffs  in  cases  involving  pro‐  or  anti‐Hispanic 
discrimination  might  in  some  circumstances  need  to  present  two 
different  factual  arguments  in  order  to  invoke  the  distinct  remedies 
of that statute along with those of § 1981.37  

        In the present case, the District Court decided at the summary 
judgment stage that Hispanic did not constitute a national origin as a 

          See,  e.g.,  Alonzo  v.  Chase  Manhattan  Bank,  N.A.,  25  F.  Supp.  2d  455,  459 
        34

(S.D.N.Y.  1998)  (“Whether  being  Hispanic  constitutes  a  race  or  a  national  origin 
category  is  a  semantic  distinction  with  historical  implications  not  worthy  of 
consideration here.”). 

           Vega  v.  Hempstead  Union  Free  Sch.  Dist.,  801  F.3d  72,  88  (2d  Cir.  2015) 
        35

(emphasis supplied); see also Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 
14, 19 (2d Cir. 1995) (describing requirements for showing “an inference of ethnic 
discrimination” under Title VII). 
        36 Anderson v. Conboy, 156 F.3d 167, 170 (2d Cir. 1998). 

           Although  Title  VII  and  § 1981  overlap  in  many  respects,  there  are 
        37

significant  differences  with  respect  to  their  statutes  of  limitations,  employers’ 
respondeat  superior  liability,  the  cognizability  of  claims  against  individuals  (as 
opposed to organizations), and whether a plaintiff must show that discrimination 
was intentional. See Patterson, 375 F.3d at 225‐27. 




                                              21 
matter  of  law.38  At  the  same  time,  the  District  Court  “assumed  as  a 
matter of law that Hispanic was a type of race.”39 Later, however, the 
Court  reversed  course  and  determined  that  the  existence  of  a 
Hispanic “race” was a question of fact to be decided by the jury.40  

        We disagree with the District Court’s ultimate decision to treat 
the  existence  vel  non  of  a  Hispanic  “race”  as  a  question  of  fact.  The 
meaning of the word “race” in Title VII is, like any other question of 
statutory  interpretation,  a  question  of  law  for  the  court.41  Here, 
however,  the  District  Court’s  error  was  harmless,  because  the  jury 
reached  the  same  conclusion  as  we  do  today:  that  discrimination 
based on ethnicity, including Hispanicity or lack thereof, constitutes 
racial discrimination under Title VII.  

        We  reach  this  conclusion  for  two  reasons.  First,  we  analyze 
claims of racial discrimination identically under Title VII and § 1981 
in  other  respects,  and  we  see  no  reason  why  we  should  not  do  the 
same with respect to how we define race with for purposes of those 



        38 See Barrella, 43 F. Supp. 3d at 145. 
        39 Id. 
        40 See id. at 170, 172. 

           See,  e.g.,  Gen.  Elec.  Co.  v.  Gilbert,  429  U.S.  125,  133  (1976)  (defining 
        41

“discrimination”), superseded by statute on other grounds, Pregnancy Discrimination 
Act of 1978, Pub. L. 95‐555, § 1, 92 Stat. 2076; McMenemy v. City of Rochester, 241 
F.3d  279,  284  (2d  Cir.  2001);  Simonton  v.  Runyon,  232  F.3d  33,  36  (2d  Cir.  2000) 
(defining “sex” under Title VII). 




                                              22 
statutes.42 Second,  we  have  repeatedly  assumed  that  claims  of 
ethnicity‐based  discrimination,  including  discrimination  based  on 
Hispanicity,  are  cognizable  as  claims  of  racial  discrimination  under 
Title  VII,  albeit  without  holding  so  explicitly.  In  Malave  v.  Potter 
(2003),  for  instance,  we  implicitly  acknowledged  the  viability  of  a 
Title  VII  race‐discrimination  claim  based  on  Hispanic  ethnicity.43 
Similarly,  in  Krulik  v.  Board  of  Education  (1986),  we  assumed  the 
viability  of  a  Title  VII  claim  for  intentional  racial  discrimination 
based  on  the  plaintiff’s  status  as  “white,  Jewish,  and/or  not 
Hispanic.”44  The  Supreme  Court  has  similarly  assumed  that  Title 
VII’s definition of race encompasses ethnicity.45  

         To  be  clear,  a  claim  of  discrimination  based  on  Hispanic 
ethnicity  or  lack  thereof  may  also  be  cognizable  under  the  rubric  of 
national‐origin  discrimination,  depending  on  the  particular  facts  of 



           See,  e.g.,  Tolbert  v.  Smith,  790  F.3d  427,  434  (2d  Cir.  2015);  Wiercinski  v. 
         42

Mangia  57,  Inc.,  787  F.3d  106,  113  (2d  Cir.  2015);  Choudhury  v.  Polytechnic  Inst.  of 
N.Y., 735 F.2d 38, 44 (2d Cir. 1984). 
         43 320 F.3d 321, 324 (2d Cir. 2003). 
         44 781 F.2d at 21. 

          See Local 28 of Sheet Metal Workers’ Int’l Ass’n v. E.E.O.C., 478 U.S. 421, 464 
         45

n.37  (1986)  (plurality  opinion)  (discussing  a  potential  Title  VII  claim  of 
“preferential treatment to blacks and Hispanics based on race”); cf. Burlington N. 
&  Santa  Fe  Ry.  Co.  v.  White,  548  U.S.  53,  63  (2006)  (“The  antidiscrimination 
provision [of Title VII] seeks a workplace where individuals are not discriminated 
against  because  of  their  racial,  ethnic,  religious,  or  gender‐based  status.” 
(emphasis supplied)). 




                                                23 
each  case.46  We  hold  only  that  for  purposes  of  Title  VII,  “race” 
encompasses ethnicity, just as it does under § 1981.47 


          See, e.g., United States v. Brennan, 650 F.3d 65, 134 (2d Cir. 2011) (treating 
         46

“Hispanic” as a national origin); Stern v. Trustees of Columbia Univ., 131 F.3d 305, 
313 (2d Cir. 1997) (same). 

           We  recognize  that  the  Executive  Branch  may  disagree  with  our 
         47

interpretation.  As  we  noted  above,  the  federal  government  generally  treats 
“Hispanic”  as  a  national  origin,  not  as  a  race.  For  instance,  OMB  guidelines 
require the Census Bureau and other federal agencies to classify “Hispanic” as a 
national  origin.  See  ante  note  13  and  accompanying  text.  Similarly,  although  the 
EEOC has not adopted a definition of race for  purposes of Title  VII, it generally 
follows  OMB  in  treating  “Hispanic”  as  a  national‐origin  category.  See  EEOC 
Compliance Manual § 15‐II.  

         At the same time, the EEOC has recognized that discrimination based on 
ancestry  can  qualify  as  racial  discrimination  under  Title  VII;  the  EEOC  has  also 
noted  the  possibility  of  “considerable  overlap”  between  “race”  and  “national 
origin”  categories.  Id.  Moreover,  the  EEOC  has  suggested  that  discrimination 
complaints  involving  Hispanics  may  implicate  race.  See,  e.g.,  id.  (noting  that  “a 
discrimination  complaint  . . .  by  a  dark‐skinned  Latino”  might  “implicate  race, 
color,  and  national  origin”);  id.  § 15‐V  (discussing  a  hypothetical  “race/national 
origin”  claim  by  a  Hispanic);  id.  §  607.2  (noting  that  an  employer  might 
acknowledge, as part of an affirmative‐action plan, that “race and national origin 
played a part in” selecting a “Hispanic male” instead of an “Anglo male”).  

         In any case, we need not grapple with these nuances of Executive Branch 
practice.  No  party  has  argued  that  the  Government’s  reading  of  Title  VII  is 
controlling; and the EEOC’s interpretation is entitled at most to so‐called Skidmore 
deference—i.e., “deference to the extent it has the power to persuade.” Townsend 
v.  Benjamin  Enters.,  Inc.,  679  F.3d  41,  53  (2d  Cir.  2012);  see  Univ.  of  Tex.  Sw.  Med. 
Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013); Barrows v. Burwell, 777 F.3d 106, 109 n.6 
(2d  Cir.  2015)  (“[U]nder  so‐called  ‘Skidmore  deference,’  we  give  effect  to  an 
agency’s  non‐legislative  interpretation  of  a  statute  to  the  extent  we  find  it 
persuasive.” (internal quotation marks omitted) (citing Skidmore v. Swift & Co., 323 
U.S. 134, 140 (1944))). 




                                                 24 
 4. Defendants’ Rule 50 Motions for Judgment as a Matter of Law 

       We  now  apply  these  conclusions  to  the  present  case.  We 
review  de  novo  a  district  court’s  decision  whether  to  grant  a  motion 
for  judgment  as  a  matter  of  law  pursuant  to  Rule  50  of  the  Federal 
Rules  of  Civil  Procedure.48  Where,  as  here,  a  jury  has  returned  a 
verdict in favor of the non‐movant, a district court may grant a Rule 
50 motion  “only  if  the  court, viewing  the  evidence  in  the  light most 
favorable  to  the  non‐movant,  concludes  that  a  reasonable  juror 
would have been compelled to accept the view of the moving party.”49  

       That is not the case here. Defendants offer three arguments on 
appeal as to why the District Court erred in denying them judgment 
as a matter of law: (1) “Hispanic” is not a race as a matter of law; (2) 
even if “Hispanic” is a race as a theoretical matter, it was not shown 
at  trial  that  Bermudez  and  Barrella  are  members  of  different  races; 
and  (3)  Hardwick  should  in  any  case  be  protected  by  qualified 
immunity,  because  it  was  not  clearly  established  in  2010  that 
Bermudez and Barrella belonged to different races as a matter of law.  

       Each  argument  fails.  As  we  have  just  established,  Hispanics 
constitute a race as a matter of law, under both § 1981 and Title VII. 
And  the  evidence  presented  at  trial  unambiguously  showed  that 
Hardwick  considered  Bermudez,  but  not  Barrella,  to  be  Hispanic. 
Hardwick repeatedly identified Bermudez as Hispanic or Latino, and 

       48 Cash v. Cty. of Erie, 654 F.3d 324, 332 (2d Cir. 2011). 
       49 Id. at 333 (emphasis in original; internal quotation marks omitted). 




                                           25 
he  frequently  referred  to  him  as  the  Village’s  “first  Hispanic  police 
chief.”50 Furthermore, although Bermudez self‐identified as “white,” 
he  also  described  himself  as  “Hispanic.”51  Barrella,  for  his  part, 
described  himself  as  “White  of  Italian  descent,”  and  there  is  no 
indication  that  anyone  ever  considered  him  to  be  Hispanic.52 
Accordingly,  the  jury  had  ample  justification  for  concluding  that 
Barrella and Bermudez belonged to different “races” for purposes of 
§ 1981 and Title VII.53 

        Finally,  we  reject  Hardwick’s  qualified‐immunity  argument, 
which  contends—rather  incredibly—that  it  was  “objectively 
reasonable” for him to believe in 2010 that federal law did not forbid 
discrimination based on Hispanic ethnicity.  

        As is well known, “[t]he doctrine of qualified immunity shields 
officials  from  civil  liability  so  long  as  their  conduct  does  not  violate 

          See  Barrella  Br.  9‐10,  12,  40;  see  also  J.A.  3189  (recounting  Hardwick’s 
        50

testimony  that  he  “kn[e]w  that  [Bermudez]  was  Hispanic”);  J.A.  3188  (noting 
Hardwick’s  acknowledgment  that  Bermudez  is  “a  White  Latino  male”);  see  also 
Hardwick  Reply  Br.  13‐14  (“Hardwick  has  never  claimed  that  he  was  unaware 
that Bermudez was Hispanic.”). 
        51 Village Br. 41. 
        52 See, e.g., J.A. 3141. Defendants’ repeated insistence that Barrella “fail[ed] 
to establish his own race,” e.g., Village Reply Br. 25, is baseless.  

           Because  the  parties  agree  that  Bermudez  is  Hispanic—even  if  they 
        53

contest the significance of that designation—we need not decide whose definition 
of  “Hispanic”  matters.  Cf.  Jana‐Rock  Constr.,  Inc.  v.  N.Y.  State  Dep’t  of  Econ.  Dev., 
438  F.3d  195,  200  (2d  Cir.  2006)  (noting  that  federal  and  New  York  law  define 
“Hispanic” differently).  




                                               26 
clearly  established  statutory  or  constitutional  rights  of  which  a 
reasonable  person  would  have  known.”54  The  determination  of 
qualified immunity depends both on the specific facts of an official’s 
actions—e.g.,  “what  situation  confronted  [him],  what  acts  he 
performed, and his motivation in performing those acts”—and on the 
clarity of the legal rules governing that particular conduct.55  

        This  case  presents  many  knotty  legal  and  factual  issues.  For 
purposes of qualified immunity, however, the question is simple. The 
jury  found  that  Hardwick  appointed  Bermudez  rather  than  Barrella 
because the former was “a White person of Hispanic origin” and the 
latter  was  “a  White  person  of  Italian  origin.”56  Would  a  reasonable 
official  in  Hardwick’s  position  have  known  that  such  intentional 
discrimination against non‐Hispanic whites violated Barrella’s rights 
under federal antidiscrimination law?57  




          Mullenix  v.  Luna,  136  S.  Ct.  305,  308  (2015)  (internal  quotation  marks 
        54

omitted). 
        55 Lore v. City of Syracuse, 670 F.3d 127, 162 (2d Cir. 2012). 
        56 Hardwick Reply Br. 10; see J.A. 2379. 

           Importantly,  Hardwick  does  not  argue  that  the  law  was  not  clearly 
        57

established  with  respect  to  when  intentional  racial  discrimination  might  be 
permissible. For instance, he does not claim that he gave preference to a Hispanic 
as  part  of  an  arguably  lawful  affirmative‐action  program,  or  that  he  was 
attempting to  appeal to Hispanic voters. See Section II.B.2, post. Accordingly, we 
consider  qualified  immunity  with  respect  to  “unjustified”  racial  discrimination 
only. 




                                            27 
         The answer is plainly yes. As Hardwick acknowledges, a right 
is clearly established if “the Supreme Court or the Second Circuit has 
recognized  the  right.”58  Under  that  standard,  it  has  been  clear  since 
the  Reagan  Administration  that  § 1981  bars  employers  from 
discriminating based on Hispanic ethnicity or lack thereof.59 Indeed, 
defendants manage to obscure the clarity of established law only by 
failing  to  cite  Albert  v.  Carovano  in  any  of  the  four  briefs  they 
collectively  submitted,  despite  the  District  Court’s  citation  of  that 
case in its opinions below.60 


         Pabon  v.  Wright,  459  F.3d  241,  255  (2d  Cir.  2006)  (internal  quotation 
         58

marks omitted). 
         59  See  Saint  Francis  Coll.  v.  Al‐Khazraji,  481  U.S.  604,  613  (1987);  Albert  v. 
Carovano,  851  F.2d  561,  572  (2d  Cir.  1988)  (en  banc).  That  the  District  Court 
expressed  some  confusion  about  this  issue  does  not  alter  the  clarity  of  existing 
law.  Cf.  Mangino  v.  Incorporated  Vill.  of  Patchogue,  808  F.3d  951,  959  n.9  (2d  Cir. 
2015)  (noting  that  multiple  district‐court  decisions  may  serve  as  evidence  of  an 
ambiguity  in  case  law  only  where  conflicting  Second  Circuit  precedents  created 
such ambiguity). Defendants point to no case suggesting that a plaintiff may not 
bring a claim of discrimination based on Hispanicity under § 1981 or Title VII.  

            Nor  did  either  defendant  cite  Saint  Francis  College  in  its  principal  brief. 
         60

We  remind  counsel  that  attorneys  have  an  ethical  obligation  to  “disclose  to  the 
tribunal controlling legal authority known to the lawyer to be directly adverse to 
the  position  of  the  client  and  not  disclosed  by  opposing  counsel.”  N.Y.  Rules  of 
Prof’l  Conduct  3.3(a)(2).  That  duty  of  candor  extends  to  an  appellant’s  opening 
brief. See La Cucina Mary Ann, Inc. v. State Liquor Auth., 541 N.Y.S.2d 220, 220 (2d 
Dep’t 1989) (“[W]e remind counsel for the appellants of his affirmative obligation 
to advise the court of authorities adverse to his position . . . .”); cf. United States v. 
Gaines, 295 F.3d 293, 302 (2d Cir. 2002) (observing that “failure to cite controlling 
authority  is  at  best  inexcusably  poor  lawyering  and  at  worst  suggests  counsel’s 
ignorance  or  violation  of”  the  rules  of  professional  conduct  (internal  quotation 
marks  omitted));  Jorgenson  v.  Cty.  of  Volusia,  846  F.2d  1350,  1352  (11th  Cir.  1988) 




                                                28 
        The  most  charitable  reading  of  Hardwick’s  assertion  of 
qualified immunity is that the law was unsettled with respect to Title 
VII. But Title VII is irrelevant to Hardwick’s personal liability, which 
stems solely from § 1981.61 And in any event, it has long been obvious 
under  Title  VII  that  employers  may  not  discriminate  based  on 
Hispanic ethnicity, even if it has not hitherto been clearly established 
that such discrimination would constitute discrimination on the basis 
of race.62 In short, we conclude that the District Court correctly denied 
defendants’  pre‐  and  post‐verdict  motions  for  judgment  as  a  matter 
of law pursuant to Rule 50.63 


(“The appellants are not redeemed by the fact that opposing counsel subsequently 
cited  the  controlling  precedent.  The  appellants  had  a  duty  to  refrain  from 
affirmatively  misleading  the  court  as  to  the  state  of  the  law.  They  were  not 
relieved of this duty by the possibility that opposing counsel might find and cite 
the controlling precedent . . . .” (emphasis in original)). 
        61 See Abrams v. Dep’t of Pub. Safety, 764 F.3d 244, 255 (2d Cir. 2014) (“Since 
Title VII imposes no liability on individuals, the doctrine of qualified immunity is 
irrelevant to plaintiffʹs Title VII claims.” (internal quotation marks omitted)). 
        62 See, e.g., De la Cruz, 82 F.3d at 20. 
        63  Because  § 1981  and  Title  VII  provide  sufficient  bases  for  affirming  the 
District  Court’s  denial  of  judgment  as  a  matter  of  law,  we  need  not  consider 
whether  NYSHRL  likewise  defines  “Hispanic”  as  a  race.  Neither  the  District 
Court  nor  the  parties  have  suggested  that  NYSHRL  provides  any  remedy  or 
substantive  right  at  issue  in  this  case  distinct  from  those  provided  by  § 1981  or 
Title VII. Cf. Lore, 670 F.3d at 169 (“[D]iscrimination claims under the [NYS]HRL 
are evaluated using the same analytical framework used in Title VII actions . . . .”). 
More  important,  defendants  forfeited  any  claim  regarding  NYSHRL’s  arguably 
different definition of race by failing to discuss the issue in their principal briefs. 
See Norton v. Samʹs Club, 145 F.3d 114, 117‐18 (2d Cir. 1998).  




                                             29 
                B. The District Court’s Evidentiary Rulings 

        We next consider defendants’ argument that we should vacate 
the District Court’s judgment and order a new trial because of several 
erroneous  evidentiary  rulings  permitting  the  admission  of  lay 
opinion  testimony  in  violation  of  Rule  701  of  the  Federal  Rules  of 
Evidence. We agree with defendants that the District Court erred in 
allowing several witnesses to speculate about Hardwick’s motivation 
for various employment decisions, and that the errors warrant a new 
trial.64 

        A  party  challenging  a  district  court’s  evidentiary  rulings  is 
generally  entitled  to  a  new  trial  if  (1)  “the  district  court  committed 
errors  that  were  a  clear  abuse  of  discretion,”  and  (2)  those  errors 
“were clearly prejudicial to the outcome of the trial, where prejudice 
is measured by assessing the error in light of the record as a whole.”65 
As  we  have  often  explained,  “‘abuse  of  discretion’  is  a  distinctive 
term  of  art  that  is  not  meant  as  a  derogatory  statement  about  the 



        64  Defendants also challenge the District Court’s decision not to admit into 
evidence  2010  U.S.  Census  data  for  Freeport.  The  Census  data  would  have  been 
relevant, defendants argue, because it would have shown the jury that the federal 
government defines “Hispanic” as an ethnicity, not a race. But as we have already 
stated, Hispanics constitute a race under § 1981 and Title VII as a matter of law. 
See  ante  Section  II.A.  Accordingly,  the  parties  will  have  no  need  on  remand  to 
present evidence on this issue.  

         Marshall  v.  Randall,  719  F.3d  113,  116  (2d  Cir.  2013)  (internal  quotation 
        65

marks omitted). 




                                             30 
district  judge  whose  decision  is  found  wanting.”66  Rather,  the  term 
merely signifies that a district court “based its ruling on an erroneous 
view of the law or on a clearly erroneous assessment of the evidence, 
or  rendered  a  decision  that  cannot  be  located  within  the  range  of 
permissible decisions.”67  

            1. Did the District Court “Abuse Its Discretion”? 

       The Village argues that the District Court abused its discretion 
in  allowing  the  jury  to  consider  unsupported  lay  opinion  testimony 
regarding Hardwick’s reasons for promoting Bermudez. The Village 
objects  principally  to  testimony  by  Alfred  Gros  and  Raymond 
Maguire,  as  well  as  by  Anthony  Miller,  Shawn  Randall,  Debbie 
Zagaja,  and  Michael  Woodward.  The  Village  contends  that  these 
witnesses  impermissibly  speculated  as  to  Hardwick’s  motives  for 
various personnel decisions, in violation of Rule 701(b) of the Federal 
Rules of Evidence. 

       Rule  701  permits  a  lay  witness—i.e.,  one  not  testifying  as  an 
expert—to  testify  “in  the  form  of  an  opinion.”  But  as  Rule  701(b) 
provides, such opinion testimony is admissible only if it is “helpful to 
clearly  understanding  the  witness’s  testimony  or  to  determining  a 




       66 United States v. Park, 758 F.3d 193, 199‐200 (2d Cir. 2014). 
       67  In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal quotation marks and 
citation omitted). 




                                          31 
fact  in  issue.”68  As  we  explained  in  Hester  v.  BIC  Corp.,  Rule  701(b) 
helps  to  protect  “against  the  admission  of  opinions  which  would 
merely  tell  the  jury  what  result  to  reach,”  rather  than  providing 
information  that  would  assist  the  jury  in  drawing  its  own 
conclusions.69  In  employment  discrimination  actions,  “Rule  701(b) 
bars  lay  opinion  testimony  that  amounts  to  a  naked  speculation 
concerning  the  motivation  for  a  defendant’s  adverse  employment 
decision.”70  Although  witnesses  may  testify  regarding  “their  own 
observations of the defendant’s interactions with the plaintiff or with 
other  employees,”  they  may  not  opine  as  to  the  motives,  racial  or 
otherwise, underlying those interactions.71  

        We agree with the Village that the District Court permitted the 
jury to consider testimony by several witnesses that amounted to the 
“naked speculation” forbidden by Rule 701(b). We focus here on the 

        68 Defendants do not challenge the admission of the testimony under Rule 
701(a),  which  requires  that  such  testimony  be  “rationally  based  on  the  witness’s 
perception.” 
        69  225  F.3d  178,  181  (2d  Cir.  2000)  (emphasis  in  original).  Hester  was 
decided on September 14, 2000, at which time Rule 701(b) used slightly different 
language:  “helpful  to  a  clear  understanding  of  the  witness’s  testimony  or  the 
determination of a fact in issue.” See Fed. R. Evid. 701(b) (1987) (amended 2000). 
That  language  remained  unchanged  by  the  2000  amendments.  The  2011 
amendments, which brought the rule into its present form, were “stylistic only.” 
Fed. R. Evid. 701(b) advisory committee’s note to 2011 amendments. Accordingly, 
Hester’s interpretation of Rule 701(b) remains valid today. 
        70 Hester, 225 F.3d at 185. 
        71 Id. 




                                            32 
testimony of Albert Gros, Freeport’s former assistant chief of police, 
and Raymond Maguire, Hardwick’s former chief of staff.72 

        We begin with Gros, who testified that “there might have been 
a  component  of  race  involved  in  [Hardwick’s] decision” to  promote 
Bermudez.73  Gros  repeatedly  emphasized  that  this  statement 
reflected only his “own personal opinion.”74 On further probing from 
Judge Spatt, Gros elaborated that his opinion was based on observing 
“the  actions  that  [he]  saw  leading  up  to”  various  other  promotions 
that had occurred in the Village at about the same time.75 Specifically, 
Gros  suggested  that  Hardwick  had  recommended  new  heads  of  the 
Human Resources, Public Works, and Building departments because 
of  their  respective  races  and  despite  their  lack  of  qualifications.76  At 
the  same  time,  Gros  testified  that  he  had  no  personal  knowledge  of 

          Barrella argues that defendants failed to preserve or to properly present 
        72

for appellate review their Rule 701(b) arguments, except possibly with respect to 
the testimony of Gros. See Barrella Br. 48. That argument is meritless. Defendants’ 
counsel  objected  to  the  introduction  of  inappropriate  lay  opinion  testimony 
throughout the trial and in their Rule 50 motions. See J.A. 3445, 3447. The Village 
raised these arguments again on appeal, arguing expressly that testimony by Gros 
and Maguire did not comply with Rule 701. See Village Br. 28‐35. 
        73 J.A. 3225. 
        74 Id. 
        75 Id. 

          For  instance,  Gros  testified  that  the  new  head  of  Human  Resources 
        76

“couldn’t  possibly  be  qualified  to  do  what  she  was  doing,”  and  that  the  only 
explanation  he  could  imagine  for  her  being  hired  was  “that  she  was  a  female 
Hispanic.” J.A. 3225‐26. 




                                           33 
any  of  those  new  hires’  qualifications  or  the  qualifications  of  their 
predecessors.  He  also  testified  that  he  was  not  familiar  with  the 
responsibilities that those positions entailed or the criteria Hardwick 
used in making his appointments.77  

       Maguire  also  testified  that  race  was  a  motivating  factor  in 
Hardwick’s  personnel  decisions.78  Like  Gros,  Maguire  reached  this 
conclusion  without  any  personal  knowledge  of  Hardwick’s  actual 
reasons.  Indeed,  Maguire  had  “no  firsthand  knowledge  whatsoever 
with  regard  to  . . .  Hardwick’s  thinking”  in  appointing  Bermudez.79 
Instead, Maguire based his conclusion on his “grave concerns” about 
Hardwick’s  decision  to  replace  Superintendent  of  Buildings  Joe 
Madigan,  who  is  white,  with  Richard  Brown,  who  is  black.80 
Although Maguire initially suggested that Brown was so unqualified 
that race must have played a role in his appointment, Maguire later 
admitted that he was unaware of Brown’s qualifications.81  

       In  short,  the  District  Court  permitted  Gros  and  Maguire  to 
testify  that  Hardwick  had  recommended  individuals  for  promotion 


       77 For instance, Gros testified that he had had “very, very little interaction” 
with Hardwick and had never worked with him as assistant chief or deputy chief. 
J.A. 3227. 
       78 J.A. 3260. 
       79 J.A. 3280. 
       80 J.A. 3262. 
       81 J.A. 3284. 




                                         34 
based on their race, despite those witnesses’ admissions that they had 
no personal knowledge of Hardwick’s selection process and only the 
vaguest  idea  of  the  relevant  candidates’  qualifications.  Such 
testimony  was  not  helpful  to  the  jury  in  the  sense  required  by  Rule 
701(b), and the District Court’s decision to allow the jury to consider 
it was an “abuse of discretion.”82 

                2. Was the District Court’s Error Harmless? 

        This  error  was  sufficiently  prejudicial  to  warrant  a  new  trial. 
“[W]e are especially loath to regard any error as harmless in a close 
case,” and this case “was factually very close.”83  

        Defendants  presented  evidence  showing  that  Hardwick  had 
several non‐discriminatory reasons to prefer Bermudez over Barrella. 
Most important, Hardwick and Bermudez were longtime friends and 
Fire  Department  colleagues,  while  Hardwick  and  Barrella  barely 


        82  We  note  that  the  District  Court  also  may  have  admitted  testimony  in 
violation  of  Rule  701(b)  from  Shawn  Randall,  a  Freeport  police  officer  and 
president  of  the  Police  Benevolent  Association,  who  testified  that  Hardwick  had 
favored  two  police  officers  because  they  were  black.  Like  Gros  and  Maguire, 
Randall  offered  unsubstantiated  speculation  regarding  Hardwick’s  motivations. 
See J.A. 3303 (noting, with respect to one black police officer allegedly favored by 
Hardwick, that “race must have been a factor” in her preferment because she had 
unspecified  “baggage”).  Because  the  Village’s  briefs  never  discussed  Randall’s 
testimony in the context of its Rule 701(b) argument, however, we do not consider 
whether  that  testimony  was  in  fact  permissible  under  the  Federal  Rules  of 
Evidence. 
        83 Hester, 225 F.3d at 185 (internal quotation marks omitted). 




                                           35 
knew  each  other.84  As  courts  have  repeatedly  held,  federal 
antidiscrimination law does not forbid an employer from making an 
employment decision “based on loyalty to a friend or relative,” even 
if  that  decision  “benefit[s]  the  nonprotected  friend  or  relative  at  the 
expense  of  a  more  qualified,  protected  person.”85  To  put  it  more 
bluntly:  neither  § 1981  nor  Title  VII  forbids  favoritism,  nepotism,  or 
cronyism, so long as it is not premised on animus against a protected 
class.86  Furthermore,  Hardwick  repeatedly  testified  that  it  was 
politically  advantageous  to  appoint  Bermudez,  a  Freeport  native, 
rather  than  someone  who  had  never  lived  in  the  Village  and  who 
apparently had no political allies there.87  



          See,  e.g.,  J.A.  3151  (noting  Barrella’s  testimony  that  before  taking  the 
        84

promotional examination, he “had absolutely no relationship” with Hardwick). 
        85 Neal v. Roche, 349 F.3d 1246, 1251 (10th Cir. 2003). 
        86  See  Betkerur  v.  Aultman  Hosp.  Assʹn,  78  F.3d  1079,  1096  (6th  Cir.  1996); 
Foster v. Dalton, 71 F.3d 52, 56 (1st Cir. 1995); Holder v. City of Raleigh, 867 F.2d 823, 
825‐26 (4th Cir. 1989); see also Krulik, 781 F.2d at 21 (“Nothing in §§ 1981 or 1983 
prevents a municipal supervisor from promoting those employees with whom she 
prefers to work.”); DeCintio v. Westchester Cty. Med. Ctr., 807 F.2d 304, 308 (2d Cir. 
1986)  (holding  that  an  employer  did  not  engage  in  sex  discrimination  by 
appointing  his  female  “paramour”  rather  than  qualified  male  applicants).  Of 
course, it may be that an employment practice that rewards an employer’s friends 
to  the  detriment  of  strangers  could  theoretically  have  an  adverse  impact  on 
members  of  a  protected  class  and  thus  could  be  actionable  under  Title  VII.  But 
Barrella did not assert an adverse‐impact claim in this litigation. 

           See,  e.g.,  J.A.  3197,  3218.  Hardwick  testified  “that  he  did  not  appoint 
        87

[Barrella]  primarily  because  he  did  not  receive  ‘any  real  noticeable 
encouragement’  from  any  of  the  members  of  the  [Village]  Board  of  Trustees  or 
anybody else regarding [his] candidacy.” Barrella, 43 F. Supp. 3d at 152 (quoting 




                                              36 
        Barrella,  for  his  part,  offered  three  pieces  of  evidence  (not 
counting  the  impermissible  lay  opinion  testimony),  each  of  which 
suffers from potential defects. 

        First, Barrella offered evidence that during Hardwick’s tenure 
as mayor, the Village’s hiring disproportionately favored non‐whites. 
At the most senior level, however—the hiring with which Hardwick 
was  most  closely  involved—the  appointment  of  new  department 
heads  actually  underrepresented  Hispanics  and  overrepresented  non‐
Hispanic  whites  compared  to  Freeport’s  population.88  This  hardly 
constitutes  unambiguous  evidence  of  bias  in  favor  of  blacks  and 
Hispanics. 

        Second,  Barrella  argues  that  he  had  “vastly  superior 
qualifications” to Bermudez.89 But that claim is overstated.90 Barrella 


J.A.  3199).  As  Hardwick’s  counsel  put  it,  “no  one  gave  [Hardwick]  a  reason  to 
interview Chris Barrella.” J.A. 3097.  
        88  Hardwick nominated 18 department heads, four of whom were Hispanic 
(i.e.,  about  22  percent),  six  black  (i.e.,  about  33  percent),  and  eight  non‐Hispanic 
white (i.e., about 44 percent). J.A. 2124. Freeport’s population is approximate one‐
third white, one‐third black, and one‐third “Hispanic.” Hardwick Br. 14.  

        Barrella also presented evidence that “Blacks and Hispanics constituted 96 
percent  of  seasonal  hires,”  69  percent  of  part‐time  hires,  and  61  percent  of  full‐
time  hires  in  the  Village  during  Hardwick’s  tenure.  J.A.  3091‐92.  However, 
Barrella does not suggest that Hardwick was personally involved in those hiring 
decisions.  See  also  J.A.  3166  (recording  Hardwick’s  testimony  that  he  exercised 
sole appointing authority only for the position of Chief of Police).  
        89 Barrella Br. 40. 




                                              37 
and  Bermudez  each  offered  distinct  advantages,  and  Hardwick  was 
entitled to weigh which he most valued. Moreover, even to the extent 
that  Barrella  was  more  qualified,  federal  antidiscrimination  law 
“does  not  require  that  the  candidate  whom  a  court  considers  most 
qualified  for  a  particular  position  be  awarded  that  position;  it 
requires  only  that  the  decision  among  candidates  not  be 
discriminatory.”91 

       Finally,  Barrella  points  to  Hardwick’s  repeated  references  to 
Bermudez as Freeport’s “first Hispanic” or “first Latino” police chief. 
This last point raises some difficult questions of law, which we urge 
the parties and the District Court to consider carefully on remand. 

       We  begin  with  the  obvious  point  that  an  employer  need  not 
feign  ignorance  of  an  employee’s  race  to  avoid  violating  federal 
antidiscrimination  law.  Indeed,  the  Supreme  Court  has  expressly 

       90  As  Barrella  concedes,  Bermudez  was  legally  eligible  for  appointment, 
since  both  men  earned  one  of  the  three  highest  scores  on  the  March  2010 
promotional examination. See J.A. 203. 

        Although Barrella had a higher test score, more degrees, and more time as 
a  lieutenant  than  Bermudez,  Bermudez  had  served  longer  in  the  Police 
Department,  was  a  native  and  resident  of  Freeport,  and  had  stronger  ties  to 
Hardwick and to the Village. J.A. 107, 113. Hardwick frequently emphasized his 
desire to appoint a Village resident as chief, and in fact, Police Department rules 
seem to have required officers to live in the Village, although the requirement was 
often honored in the breach. See J.A. 3120. Moreover, Hardwick testified that the 
outgoing  chief,  Michael  Woodward,  recommended  Lieutenants  Bermudez  and 
Zagaja as his potential successors—not Barrella. J.A. 3184, 3190. 
       91 See Lieberman v. Gant, 630 F.2d 60, 67 (2d Cir. 1980). 




                                          38 
acknowledged  the  lawfulness  of  affirmative‐action  initiatives 
designed  to  remedy  past  discrimination,  as  long  as  they  do  not 
employ  tools,  “such  as  quota  systems,  set‐aside  programs,  and 
differential scoring cutoffs, which utilize express racial classifications 
and  which  prevent  non‐minorities  from  competing  for  specific 
slots.”92 Accordingly, an employer’s stated desire for diversity in the 
workplace  does  not,  without  more,  establish  discriminatory  intent 
with respect to any particular employment decision.93 

        Moreover,  neither  § 1981  nor  Title  VII  categorically  forbids 
politicians from considering an appointment’s political implications. 
As  the  Seventh  Circuit  has  observed,  “it  is  not  a  violation  of  Title 
VII”—or of § 1981—“to take advantage of a situation to gain political 
favor.”94  Indeed,  the  urge  of  politicians  to  take  credit  for  hiring  or 
promoting  members  of  hitherto  underrepresented  communities  has 

          Hayden v. Cty. of Nassau, 180 F.3d 42, 49 (2d Cir. 1999); accord Johnson v. 
        92

Transp.  Agency,  480  U.S.  616,  620,  640‐41  (1987).  Defendants  do  not  argue  that 
Bermudez’s appointment was part of such an affirmative‐action program. 

          See Hayden, 180 F.3d at 48‐50; Silver v. City Univ. of N.Y., 947 F.2d 1021, 
        93

1022 (2d Cir. 1991). 

           See  Henry  v.  Jones,  507  F.3d  558,  567  (7th  Cir.  2007).  Federal 
        94

antidiscrimination  statutes  are  not  the  only  part  of  our  law  to  sit  uneasily  with 
some  modes  of  traditional  politics.  The  Seventh  Circuit  recently  vacated  certain 
counts  of  conviction  of  former  Illinois  governor  Rod  Blagojevich  for  trying  to 
“sell” a Senate seat, on the ground that prosecutors improperly conflated bribery 
and  extortion  with  ordinary  political  “logrolling”—a  well‐established  practice 
than may be unethical or unwise, but which, like certain forms of ethnic politics, is 
often permissible under federal law. See United States v. Blagojevich, 794 F.3d 729, 
734‐38 (7th Cir. 2015), petition for cert. filed (U.S. Nov. 17, 2015) (No. 15‐664).  




                                             39 
often  “been  a  powerful  means  of  achieving  the  social  and  political 
integration of excluded groups.”95  

         Of  course,  ethnic  politics  is  not  always  benign.96  A 
governmental  employer  may  not  excuse  otherwise  unlawful 
discrimination  by  pleading  that  it  was  simply  responding  to  voters’ 




         95  See  Rutan  v.  Republican  Party  of  Ill.,  497  U.S.  62,  108  (1990)  (Scalia,  J., 
dissenting);  see  also  Miller  v.  Johnson,  515  U.S.  900,  944  (1995)  (Ginsburg,  J., 
dissenting) (describing the “ethnic character” of urban politics, including the use 
of ethnically “‘balanced tickets’” to ensure broad electoral appeal (quoting Nathan 
Glazer & Daniel P. Moynihan, Beyond the Melting Pot: The  Negroes, Puerto Ricans, 
Jews, Italians, and Irish of New York City 20 (1963))). As the Supreme Court observed 
in the context of the Voting Rights Act,  

         there are communities in which minority citizens are able to form 
         coalitions with voters from other racial and ethnic groups, having 
         no  need  to  be  a  majority  within  a  single  district  in  order  to  elect 
         candidates  of  their  choice.  Those  candidates  may  not  represent 
         perfection  to  every  minority  voter,  but  minority  voters  are  not 
         immune  from  the  obligation  to  pull,  haul,  and  trade  to  find 
         common political ground, the virtue of which is not to be slighted 
         in  applying  a  statute  meant  to  hasten  the  waning  of  racism  in 
         American politics. 

Johnson v. De Grandy, 512 U.S. 997, 1020 (1994). 

            See,  e.g.,  City  of  Richmond  v.  J.A.  Croson  Co.,  488  U.S.  469,  493  (1989) 
         96

(plurality opinion) (“Absent searching judicial inquiry into the justification for . . . 
race‐based measures, there is simply no way of determining what classifications 
are  ‘benign’  or  ‘remedial’  and  what  classifications  are  in  fact  motivated  by  . . . 
simple racial politics.”). 




                                                 40 
preferences.97 Our point is only that an otherwise lawful employment 
decision—one that was made for race‐neutral reasons or as part of a 
lawful  affirmative‐action  plan—does  not  become  unlawful  merely 
because the decision‐maker believed that some voters might evaluate 
that decision at least partly through the lens of identity politics.  

        The  line  between  legitimate  politics  and  illegitimate  racial 
discrimination  can  be  difficult  to  draw  in  practice98—which 
reinforces  our  assessment  of  this  case  as  factually  close.  This  trial 
presented  inherently  thorny  questions  of  motivation,  which  were 
further complicated by pervasive uncertainty about the definition of 
race.  In  an  otherwise  confusing  trial,  the  lay  opinion  testimony  at 
issue  here  presented  some  of  the  clearest  claims  about  Hardwick’s 
motives.  Unsurprisingly,  Barrella’s  counsel  emphasized  that 
testimony  during  the  summation  and  rebuttal.  The  jury’s  five‐day 
deliberation suggests that it continued to regard this case as difficult 
until the end. Accordingly, we have little trouble concluding that this 
case  was  sufficiently  close  that  “even  the  smallest  error  may  have 



          See Brennan, 650 F.3d at 115 n.51; United States v. Yonkers Bd. of Educ., 837 
        97

F.2d  1181,  1224  (2d  Cir.  1987);  see  generally  Don  Herzog,  The  Kerr  Principle,  State 
Action, and Legal Rights, 105 Mich. L. Rev. 1 (2006). 
        98 Compare Ricci, 557 U.S. at 597, 605 (Alito, J., concurring) (condemning an 
employment action as an “illegitimate” attempt “to placate a politically important 
racial  constituency,”  but  denying  that  he  has  “equat[ed]  political  considerations 
with unlawful discrimination”), with id. at 642 (Ginsburg, J., dissenting) (“[T]here 
are  many  ways  in  which  a  politician  can  attempt  to  win  over  a  constituency—
including a racial constituency—without engaging in unlawful discrimination.”). 




                                              41 
been  enough  to  tilt  the  balance,”99  and  that  the  prejudice  caused  to 
defendants  by  the  District  Court’s  Rule  701  rulings  warrants  a  new 
trial. 

                C. The Village’s Respondeat Superior Liability 

          Because we conclude that a new trial is required, we need not 
consider  the  parties’  remaining  arguments.100  Nonetheless,  we  offer 
some  guidance  regarding  one  more  issue  that  is  likely  to  recur  at 
trial:  whether  the  District  Court  erred  in  failing  to  instruct  the  jury 
that  a  municipality  may  not  be  held  liable  under  a  theory  of 
respondeat superior. 

          The Village’s argument that Judge Spatt erred in this respect is 
meritless. As the Village rightly points out, a municipality may not be 
held liable under §§ 1981 or 1983 for an injury inflicted by its agents 
unless “the challenged acts were performed pursuant to a municipal 




          99 See Hester, 225 F.3d at 185 (internal quotation marks omitted). 

            Namely, defendants’ arguments that the District Court erred in denying 
          100

defendants’ Rule 59 motion for a new trial, because the jury’s verdict was against 
the weight of the evidence; that the District Court improperly coerced the jury to 
render a verdict; that the District Court erred in denying remittitur; and that the 
District  Court  awarded  unreasonably  high  attorneys’  fees  to  Barrella.  Similarly, 
we  need  not  consider  Barrella’s  argument  that  the  District  Court  erred  in 
declining  to  award  additional  compensation  to  offset  the  negative  tax 
consequences of his receiving his damages for front and back pay as a lump sum.  




                                            42 
policy  or  custom.”101  But  for  two  reasons,  that  argument  carries  no 
weight in the present case. 

        First, Barrella sued under both § 1981 and Title VII, the latter of 
which  does  indeed  permit  respondeat  superior  liability.102  Since  the 
same  substantive  standards  govern  claims  under  both  statutes,103  a 
verdict  that  Hardwick  intentionally  discriminated  against  Barrella 
within the meaning of § 1981 would, absent any other defenses, entail 
a  violation  of  Title  VII—and,  thus,  respondeat  superior  liability  for 
the municipality. 

         Second, even under § 1981, a municipality may be held liable 
for  the  actions  of  high‐ranking  officials  with  final  policymaking 
authority.104 In particular, even a single adverse employment action, 
“if  ordered  by  a  person  whose  edicts  or  acts  may  fairly  be  said  to 
represent  official  policy,  can,  by  itself,  support  a  claim  against  a 
municipality.”105  Here,  Freeport  concedes  that  Hardwick  exercised 
“the  sole  authority  to  appoint  a  Chief  of  Police.”106  The  Village  may 

        101 Littlejohn, 795 F.3d at 314 (internal quotation marks omitted); see Monell 
v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). 

           See  Vance  v.  Ball  State  Univ.,  133  S.  Ct.  2434,  2441  (2013)  (discussing 
        102

vicarious liability under Title VII in the context of workplace harassment). 

           See Wiercinski, 787 F.3d at 113. 
        103



           See Littlejohn, 795 F.3d at 315. 
        104



           Id. (internal quotation marks omitted). 
        105



           Village Br. 11. 
        106




                                               43 
therefore be held liable in the event that the jury finds that Hardwick 
intentionally discriminated against Barrella on the basis of race. 107 


                                III. CONCLUSION 

        To summarize, we hold as follows: 

        (1) The meaning of “race” for purposes of 42 U.S.C. § 1981 and 
              Title VII is, like other questions of statutory interpretation, a 
              matter of law. 

        (2) As  a  matter  of  law,  “Hispanic”  is  a  race  for  purposes  of 
              § 1981 and Title VII. 

                 a. Longstanding  Supreme  Court  and  Second  Circuit 
                    precedent  defines  “race,”  for  purposes  of  § 1981,  as 
                    encompassing  ethnicity.  Accordingly,  it  has  been 
                    clear at  least  since  our  decision  in  Albert  v.  Carovano, 
                    851  F.2d  561  (2d  Cir.  1988)  (en  banc),  that  § 1981 
                    protects  against  discrimination  based  on  ethnicity, 
                    including Hispanic ethnicity or lack thereof. 

                 b. Because  it  has  been  clearly  established  at  least  since 
                    1988 that “Hispanic” describes a race for purposes of 


           See Patterson v. City of Utica, 370 F.3d 322, 331 (2d Cir. 2004) (“[S]ince the 
        107

City  concedes  that  its  mayor  is  a  high‐ranking  official  with  final  policymaking 
authority  in  the  municipal  employment  area  at  issue  in  this  case,  the  City  can, 
pursuant to § 1983, be held liable for the actions of its mayor.”). 




                                            44 
          § 1981,  we  reject  Hardwick’s  assertion  of  qualified 
          immunity based on his claim that it was “objectively 
          reasonable”  for  him  to  believe  that  discrimination 
          based  on  Hispanic  ethnicity  did  not  constitute  racial 
          discrimination under federal law.  

      c. Under  Title  VII,  as  with  § 1981,  “race”  encompasses 
          ethnicity.  Accordingly,  a  plaintiff  who  alleges 
          employment  discrimination  based  on  Hispanic 
          ethnicity or  lack thereof  may  be  able  to  state  a  claim 
          of  racial  discrimination  within  the  meaning  of  Title 
          VII. 

   We  therefore  AFFIRM  the  judgment  of  the  District  Court 
   insofar  as  it  denied  defendants’  motions  for  judgment  as  a 
   matter  of  law  pursuant  to  Rule  50  of  the  Federal  Rules  of 
   Civil Procedure. 

(3) The District Court erred in admitting lay opinion testimony 
   that impermissibly speculated as to Hardwick’s reasons for 
   promoting  Bermudez,  in  violation  of  Rule  701(b)  of  the 
   Federal Rules of Evidence.  

      a. Reviewing  the  District  Court’s  evidentiary  rulings 
          under  the  so‐called  “abuse  of  discretion”  standard, 
          we  conclude  that  the  District  Court  erroneously 
          allowed  lay  witnesses  to  speculate  that  racial 
          considerations  may  have  influenced  Hardwick’s 
          appointment of Bermudez. 




                              45 
b. Because  this  was  a  factually  close  case,  we  conclude 
   that the District Court’s error prejudiced defendants, 
   and  that  a  new  trial  is  necessary.  Accordingly,  we 
   VACATE  the  District  Court’s  judgment  and 
   REMAND  to  the  District  Court  for  a  new  trial 
   consistent with this opinion.  




                       46 
                              Appendix: Census Treatment of “Hispanics” 

        The  following  table  summarizes  the  various  labels  the  Census  has  employed  to  track  the 
group  we  now  call  “Hispanic.”  Unless  otherwise  specified,  citations  are  to  U.S.  Census  Bureau, 
Measuring America: The Decennial Censuses from 1790 to 2000 (2002) (“Measuring America”). 

Census     Classification/Question      “Hispanic” Responses                  Notes                     Citation 
 Year 

1930      “Color or race”             “Mexican”                   Until 1930, “Mexicans” had        Measuring 
                                                                  been “white.”                     America at 59 

1940      “Color or race”             (None)                      “Mexicans” once again             Measuring 
                                                                  became “white,” unless they       America at 62, 64 
                                                                  were “definitely” some other 
                                                                  race. 

          “Mother tongue”             Spanish                     First time Census tabulated       Humes & 
                                                                  linguistic data on native‐born    Hogan, ante note 
                                                                  Americans.                        13, at 117 

1950      “White population of        Based on a list of 6,000    Compiled only for five states     U.S. Census, 
          Spanish surname”            Spanish surnames            (AZ, CA, CO, NM, TX).             Special Reports: 
                                      compiled by the                                               Persons of 
                                      Immigration &                                                 Spanish Surname 
                                      Naturalization Service                                        3C‐3 (1953)  




                                                         47 
Census        Classification/Question     “Hispanic” Responses                  Notes                    Citation 
 Year 

1960                         Same as 1950 Census                    Census also counted “Puerto      U.S. Census, 
                                                                    Ricans in the United States.”    Special Reports: 
                                                                                                     Persons of 
                                                                                                     Spanish Surname, 
                                                                                                     at vii (1963)  

1970      “Is this person’s origin or    “Mexican”; “Puerto                                          Measuring 
          descent—”?                     Rican”; “Cuban”; “Central                                   America at 78 
                                         or South American”; 
                                         “Other Spanish”; “No, 
                                         none of these” 

1980      “Is this person of          “No (not Spanish/                                              Measuring 
          Spanish/Hispanic origin or  Hispanic)”; “Yes, Mexican,                                     America at 84 
          descent?”                   Mexican‐Amer., Chicano”; 
                                      “Yes, Puerto Rican”; “Yes, 
                                      Cuban”; “Yes, other 
                                      Spanish/Hispanic” 




                                                          48 
Census     Classification/Question      “Hispanic” Responses          Notes        Citation 
 Year 

1990      “Is this person of           Same as 1980, except that               Measuring 
          Spanish/Hispanic origin?”    “other Spanish/Hispanic”                America at 91 
                                       now asked to “Print one 
                                       group, for example: 
                                       Argentinean, Colombian, 
                                       Dominican, Nicaraguan, 
                                       Salvadoran, Spaniard, and 
                                       so on.” 

2000      “Is this person           “No, not                                   Measuring 
          Spanish/Hispanic/Latino?” Spanish/Hispanic/Latino”;                  America at 100 
                                    “Yes, Mexican, Mexican 
                                    Am., Chicano”; “Yes, 
                                    Puerto Rican”; “Yes, 
                                    Cuban”; “Yes, other 
                                    Spanish/Hispanic/Latino—
                                    Print group” 




                                                        49 
Census     Classification/Question      “Hispanic” Responses                      Notes                      Citation 
 Year 

2010      “Is this person of          “No, not of Hispanic,           A new instruction was added:       U.S.  Census,  The 
          Hispanic, Latino, or        Latino, or Spanish origin”;     “NOTE: Please answer BOTH          Hispanic 
          Spanish origin?”            “Yes, Mexican, Mexican          Question  5  about  Hispanic       Population:  2010 
                                      Am., Chicano”; “Yes,            origin  and  Question  6  about    (2011) 
                                      Puerto Rican”; “Yes,            race.  For  this  census, 
                                      Cuban”; “Yes, another           Hispanic  origins  are  not 
                                      Hispanic, Latino, or            races.” 
                                      Spanish origin—Print 
                                      origin, for example, 
                                      Argentinean, Colombian, 
                                      Dominican, Nicaraguan, 
                                      Salvadoran, Spaniard, and so 
                                      on.” 

 




                                                         50